                                      1 E. LEIF REID, SBN 5750
                                        DARREN J. LEMIEUX, SBN 9615
                                      2 MARLA J. HUDGENS, SBN 11098
                                        NICOLE SCOTT, SBN 13757
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        One East Liberty Street, Suite 300
                                      4 Reno, NV 89501-2128
                                        Tel: 775.823.2900
                                      5 Fax: 775.823.2929
                                        E-mail:lreid@lrrc.com
                                      6         dlemieux@lrrc.com
                                                mhudgens@lrrc.com
                                      7         nscott@lrrc.com
                                      8 Attorneys for Plaintiff

                                      9                              UNITED STATES DISTRICT COURT

                                     10                                      DISTRICT OF NEVADA

                                     11 BONANZA BEVERAGE CO., A Nevada                     CASE NO. 2:18-CV-01445-JAD-EJY
                                        corporation,
                                     12
One East Liberty Street, Suite 300




                                                           Plaintiff,                      STIPULATION AND [PROPOSED]
                                     13                                                    ORDER TO EXTEND DEADLINES
Reno, Nevada 89501-2128




                                        v.                                                 UNDER ORDER [ECF NO. 135]
                                     14
                                        MILLERCOORS LLC, a Delaware limited                (First Request)
                                     15 liability company,

                                     16                         Defendant.
                                     17            Plaintiff Bonanza Beverage Co. (“Bonanza”), by and through its undersigned counsel,

                                     18 and Defendant MillerCoors LLC (“MillerCoors”), by and through its undersigned counsel,

                                     19 (collectively, the “Parties”) hereby stipulate to extend the deadlines under this Court’s Order

                                     20 [ECF No. 135] (“Order”). This is the first stipulation for extension of time related to the Order,

                                     21 which is necessitated by a change in the originally scheduled November 1, 2019, mediation

                                     22 date, to November 13, 2019.
                                     23            The Order resulted from the Parties’ Joint Motion to Stay Discovery [ECF No. 134],

                                     24 where the Parties requested to stay all discovery in this matter pending their continued

                                     25 settlement discussions and an upcoming mediation in Las Vegas that was originally scheduled

                                     26 for November 1, 2019. See id. The Court granted the stay in part, and ordered the Parties “to
                                     27 submit a status report regarding the outcome of th[e] mediation no later than November 7,

                                     28


                                          109502634.1
                                      1 2019 . . . .” [ECF No. 135.] The Court further ordered that “discovery in this matter shall be

                                      2 stayed until and through November 7, 2019.” Id.

                                      3           The Parties now inform the Court that, because of availability of the principals, the
                                      4 mediation date was moved to November 13, 2019. The Parties stipulate and are therefore

                                      5 requesting that the Order’s deadlines be extended accordingly as described below. As grounds
                                      6 for this relief, the Parties provide the Court with a summary of the status of discovery and

                                      7 argument in support of a stay.
                                      8 I.        DISCOVERY STATUS
                                      9           A.     Discovery that has been completed.
                                     10                  1.     The Parties served their initial disclosures on September 24, 2018, and
                                     11 each side has timely supplemented those disclosures.

                                     12                  2.     Bonanza served its first set of discovery requests on September 28, 2018.
One East Liberty Street, Suite 300




                                     13                  3.     MillerCoors served its first set of discovery requests on October 19, 2018.
Reno, Nevada 89501-2128




                                     14                  4.     MillerCoors served its responses to Bonanza's first set of discovery
                                     15 requests on October 29, 2018 and supplemented those responses on November 19, 2018 and

                                     16 February 14, 2019.

                                     17                  5.     Bonanza served its responses to MillerCoors first set of discovery
                                     18 requests on November 19, 2018 and supplemented those responses on December 18, 2018 and

                                     19 January 31, 2019.

                                     20                  6.     The Parties served initial expert disclosures on December 14, 2018.
                                     21                  7.     The Parties served and received responses to subpoenas duces tecum to
                                     22 third parties.
                                     23           B.     Discovery that remains.
                                     24                  1.     Written Discovery.
                                     25           The Parties may serve additional written discovery requests on each other. The Parties
                                     26 may pursue additional third-party discovery.
                                     27                  2.     Depositions.
                                     28

                                          105850754_1                                    2
                                          109502634.1
                                      1           The Parties have indicated that each side may take up to ten (10) depositions of certain
                                      2 individuals listed in their respective initial disclosures, as well as depositions of experts and

                                      3 rebuttal experts. Although the Parties initially scheduled depositions of some key witnesses in

                                      4 December 2018 and January 2019, the Parties ultimately postponed those depositions because

                                      5 motions pending at that time affected the scope of Bonanza's claims and the scope of discovery.
                                      6 The Parties have deferred scheduling depositions given the ongoing settlement discussions and

                                      7 upcoming mediation on November 1. Additionally, the Parties wish to avoid deposing witnesses
                                      8 twice, which might be needed depending on the resolution of the Pending Motions.

                                      9                    3.       Expert Discovery.
                                     10                    The Parties anticipate serving rebuttal expert disclosures.
                                     11           C.       Pending motions.1
                                     12                    1.       The MillerCoors Motion for Partial Dismissal of Bonanza's First
One East Liberty Street, Suite 300




                                     13 Amended Complaint is currently pending before this Court. MillerCoors filed its motion on
Reno, Nevada 89501-2128




                                     14 January 22, 2019 [ECF No. 95] and it was fully briefed as of February 12, 2019 [ECF No. 109].

                                     15                    2.       The MillerCoors Objection to Discovery Order dated January 22, 2019
                                     16 [ECF No. 96] is currently pending before this Court. MillerCoors filed its Objection on

                                     17 February 4, 2019 [ECF No. 102] and it was fully briefed as of February 19, 2019 [ECF No.

                                     18 112]. On February 28, 2019 Magistrate Judge Foley partially stayed the Discovery Order

                                     19 pending a ruling from the Court on MillerCoors Objection. [ECF No. 116.]

                                     20                    3.       The MillerCoors Objection to Discovery Order dated April 17, 2019
                                     21 [ECF No. 124] is currently pending before this Court. MillerCoors filed its Objection on May 1,

                                     22 2019 [ECF No. 128] and it was fully briefed as of May 29, 2019 [ECF No. 132].
                                     23 II.       STATEMENT OF GOOD CAUSE FOR EXTENSION.
                                     24           As described in the Parties’ Joint Motion to Stay Discovery, the Parties have been
                                     25 engaged in a sincere and good faith effort to settle this matter for the past several months. The

                                     26 principals have had several in-person meetings and discussions regarding a resolution. Towards
                                     27
                                        1
                                          As described in the Parties’ Joint Motion to Stay Discovery, the three pending motions may impact discovery, and
                                     28 the Parties requested a stay remain in place after the mediation has concluded, until the Court rules on the partial
                                        motion to dismiss and the discovery disputes. [ECF No. 134 at 4].
                                          105850754_1                                             3
                                          109502634.1
                                      1 that end, the Parties had originally scheduled an in-person mediation in Las Vegas for

                                      2 November 1, 2019. The mediation date had to be moved to November 13, 2019, because of

                                      3 availability of the principals. As the mediation date is now 12 days later, the Parties stipulate to

                                      4 extend the deadlines under the Order correspondingly.

                                      5           The extension of the previously granted stay will allow the Parties to continue these
                                      6 discussions and complete the mediation without simultaneously working on rebuttal expert

                                      7 disclosures and taking and defending depositions. Following the mediation, the Parties will file
                                      8 a joint statement by November 22, 2019, informing the Court of the outcome of the mediation.2

                                      9 Correspondingly, the Parties stipulate and request the Court stay discovery in this matter until

                                     10 and through November, 22, 2019.

                                     11 III.       CONCLUSION.
                                     12            For the foregoing reasons, the Parties stipulate the deadlines under ECF No. 135 be
One East Liberty Street, Suite 300




                                     13 extended as follows:
Reno, Nevada 89501-2128




                                     14                                      Original Date [ECF No. 135]                          New Deadline
                                     15           Status Report              November 7, 2019                                     November 22, 2019
                                     16 / / /

                                     17 / / /

                                     18 / / /

                                     19 / / /

                                     20 / / /

                                     21 / / /

                                     22 / / /
                                     23 / / /

                                     24 / / /

                                     25 / / /

                                     26 / / /
                                     27
                                          2
                                          Pending the outcome of the mediation, and if necessary, the Parties would request a stay of the discovery deadlines
                                     28 until the Court rules on the pending motions described in Section I(C) infra, or alternatively, propose a schedule to
                                        the Court for the completion of the remaining discovery.
                                          105850754_1                                             4
                                          109502634.1
                                      1           Correspondingly, the Parties also ask that the stay of discovery be extended until and
                                      2 through November 22, 2019.

                                      3           DATED this 16th day of October, 2019.
                                      4
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP SMITH LARSEN & WIXOM
                                      5
                                      6 /s/ E. Leif Reid                                      /s/ Krystal Aspey Fleischmann
                                        E. Leif Reid (SBN 5750)                               Christopher L. Benner (SBN 8963)
                                      7 Darren J. Lemieux (SBN 9615)
                                                                                              Hills Center Business Park
                                        Marla J. Hudgens (SBN 11098)
                                      8                                                       1935 Village Center Circle
                                        Nicole Scott (SBN 13757)
                                                                                              Las Vegas, Nevada 89134
                                      9 One East Liberty Street, Suite 300                    and
                                        Reno, Nevada 89501
                                                                                              QUARLES & BRADY LLP
                                     10
                                        Attorneys for Plaintiff                               Brian A. Howie (admitted pro hac vice)
                                     11                                                       Krystal Aspey Fleischmann (admitted pro
                                                                                              hac vice)
                                     12                                                       Michael S. Catlett (admitted pro hac vice)
One East Liberty Street, Suite 300




                                                                                              Two North Central Avenue
                                     13                                                       Renaissance One
Reno, Nevada 89501-2128




                                                                                              Phoenix, Arizona 85004
                                     14
                                                                                              Attorneys for Defendant
                                     15

                                     16

                                     17

                                     18                                              ORDER
                                     19           IT IS SO ORDERED:
                                     20                                                       _________________________________
                                                                                              UNITED STATES MAGISTRATE JUDGE
                                     21
                                                                                              DATED: October 18, 2019
                                     22
                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                          105850754_1                                     5
                                          109502634.1
